Citation Nr: 1034187	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-25 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to December 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision rendered by the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary to adjudicate the claim.  In 
this case, the Veteran contends that his hypertension is caused 
by his service-connected diabetes mellitus.

A review of the Veteran's medical records shows that hypertension 
was diagnosed at approximately the same time as, or slightly 
after, a diagnosis of diabetes mellitus.  See, e.g., VA 
examination report dated in December 2005.  In March 2006, Dr. 
M.G.K. reported that the Veteran had been treated for 
hypertension and diabetes since 2003 and noted that he was 
treated with Accupril to help prevent diabetic nephropathy as 
well as hypertensive changes.  In June 2006, Dr. M.G.K. opined 
that there was a very high probability that the diabetes and 
hypertension were closely related.  He noted that the Veteran was 
on medications to control blood pressure and to prevent 
complications of diabetic nephropathy and worsening of 
hypertension related to diabetic changes of the kidneys.  

Service connection may be established on a secondary basis for 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2009).  Secondary service connection on the basis of aggravation 
is also permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  In order to prevail on the issue 
of secondary service connection, the record must show: (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence establishing 
a connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Allen, supra.

The Board finds Dr. M.G.K.'s medical opinion unclear with regard 
to a connection between the Veteran's current hypertension and 
his service-connected diabetes.  Although the physician opined 
that there was a high probability of a connection between the 
disorders, he did not indicate whether the Veteran's hypertension 
was proximately due to, or the result of, service-connected 
diabetes mellitus or aggravated by such.  Further, he provided no 
supporting rationale for the opinion specific to this case.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2009).  

Based on a review of the evidence of record, the Board finds that 
VA examination is necessary in order to determine the Veteran's 
complete disability picture and to determine whether the 
Veteran's current hypertension is proximately due to, or the 
result of, or aggravated by, a service-connected disorder.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  As this case presents certain medical questions which 
cannot be answered by the Board, a VA medical opinion must be 
provided.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his hypertension.  The claims 
folder should be made available to and 
reviewed by the examiner.  The examination 
report should state that the claims folder 
has been reviewed.  All necessary tests 
should be performed.

(a).  The examiner should be requested to 
express an opinion as to whether it is more 
likely, less likely, or as likely as not 
that the Veteran's hypertension is 
proximately due to, or the result of 
service-connected diabetes mellitus (or any 
other service-connected disorder).  

(b).  The examiner should also be requested 
to express an opinion as to whether it is 
more likely, less likely, or as likely as 
not that the Veteran's hypertension is 
aggravated by his service-connected diabetes 
mellitus (or any other service-connected 
disorder).  

In particular, in responding to the above 
inquiry, the examiner should take into 
account the medical opinions provided by Dr. 
M.G.K. indicating a relationship between the 
Veteran's hypertension and diabetes 
mellitus.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is less than 
50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The term "aggravation" for legal purposes 
is defined as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.  

The examiner should provide a thorough and 
complete rationale for all opinions provided 
in the examination report.  

2.  Following completion of the foregoing, 
the RO/AMC must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  
In particular, the RO/AMC should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2009).

3.  After the requested development has been 
completed, the RO/AMC should readjudicate 
the merits of the claim based on all the 
evidence of record, including any additional 
information obtained as a result of this 
remand, and all governing legal authority.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


